714 P.2d 1043 (1986)
Larry L. SISSON, Appellant,
v.
The CITY OF OKLAHOMA CITY, Oklahoma, Appellee.
No. M-84-444.
Court of Criminal Appeals of Oklahoma.
February 25, 1986.
Larry Sisson, pro se.
James R. Fuson, Acting Mun. Counselor, Marilyn S. Modin, Asst. Mun. Counselor, Oklahoma City, for appellee.


*1044 OPINION
BUSSEY, Judge:
Larry L. Sisson, appellant, was found guilty of failure to show proof of insurance, illegal or improper tag display, no current inspection sticker and no state driver's license in possession in the Municipal Court of Oklahoma City in Case Nos. XX-XXXXXXX, XX-XXXXXXX, 84-30554434, and XX-XXXXXXX and fined one hundred forty dollars ($140) plus ten dollars ($10) court costs, and he appeals.
Briefly stated the facts are that on November 30, 1983, appellant was stopped by an Oklahoma City police officer because appellant's automobile displayed a homemade license tag. Subsequently, appellant was unable to produce a driver's license; he refused to produce a proof of insurance form; and he failed to display a safety inspection sticker in the windshield. Therefore, the officer cited appellant for the four violations, and after appellant refused to sign the tickets, he was transported to jail until bond could be posted.
Appellant raises seven assignments of error on appeal; however, we note that appellant does not deny the charges brought against him and offers no legitimate defense, but simply raises patently frivolous constitutional issues in a rambling narrative which is unsupported by any authority. Contentions made without citation of authorities will not be considered on appeal. Ward v. State, 628 P.2d 376 (Okl.Cr. 1981).
For the above and foregoing reasons, the judgment and sentence is AFFIRMED.